Citation Nr: 0511877	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  96-46 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1974.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
St. Petersburg, Florida (RO).

In March 2004, the Board rendered a decision on the veteran's 
claim.  In August 2004, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision 
dated in March 2004, and remanded the case pursuant to a 
Joint Motion for Remand.  In September 2004, the Board 
provided the veteran notice that he had 90 days to submit 
additional evidence, or argument, with respect to his claim.  
In December 2004, before the 90 days expired, the Board again 
rendered a decision on the veteran's claim for entitlement to 
service connection.  In March 2005, the Board vacated its 
December 2004 decision.  

It has now been over 6 months since the September 2004 notice 
to the veteran that he had 90 days to submit additional 
evidence or argument with respect to his claim.  Neither the 
veteran, nor his attorney has submitted any additional 
evidence, or argument, related to the veteran's claim for 
entitlement to service connection for asbestosis.  Therefore, 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  A private medical report dated July 1994 indicates that 
x-ray findings and clinical signs support a diagnosis of 
asbestosis, without indicating which history of asbestos 
exposure was considered in making the diagnosis.  

2.  VA medical examination reports dated in 1995, 1999, and 
2000 indicate that the veteran has a history of asbestos 
exposure without any current objective manifestations of 
asbestos related disease.  

3.  VA x-ray examination reports dated in 1995, 1999, and 
2000 all reveal the veteran's lungs to be free of any 
asbestos related abnormality.

4.  Competent evidence of record reveals that, although 
asbestos was used aboard the naval vessel that the veteran 
served aboard, his probability of exposure to asbestos was 
minimal.

5.  The veteran served aboard ships in private merchant 
service for over a decade after his period of active military 
service.  

6.  There is no medical evidence linking any current 
respiratory disorder to asbestos exposure during active 
military service.  


CONCLUSION OF LAW

Asbestosis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claim, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letters dated in June and November 2001, that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Quartuccio, 16 Vet. App. at 187; 

In this case, VA informed the appellant of the evidence 
needed to substantiate the claim in a letter dated November 
2001.  This letter also informed the appellant of VA's duty 
to assist and which party would be responsible for obtaining 
which evidence.  The Board concludes that the discussion 
therein adequately informed the appellant of the information 
and evidence needed to substantiate the claim, and of VA's 
duty to assist in obtaining evidence thereby meeting the 
notification requirements of the VCAA.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO requested the veteran's service 
medical and service personnel records from the appropriate 
records depository on several occasions.  The available 
records have been received and are on file.  The veteran 
submitted private medical records.  VA has requested, on the 
veteran's behalf, additional private medical records which he 
indicated showed he had a diagnosis of asbestosis.  To date, 
VA has not received any additional private medical evidence 
supporting the veteran's assertion that he has asbestosis.  
The veteran's VA treatment records have been obtained and 
associated with the claims file.  The veteran has also been 
accorded three VA Compensation and Pension examinations with 
respect to his claim for service connection for asbestosis.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
was asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

While VA did not specifically ask for all evidence in the 
appellant's possession.  The appellant, however, has not 
indicated any additional evidence which needs to be obtained 
thus stating sub silentio that he neither has nor knows of 
any further pertinent evidence.  Hence, no evidence has been 
lost to the record, and there is no failure to assist the 
appellant simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If an appellant 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

II.  Requirements for Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2004).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
active military service; (2) whether he has a current 
asbestos related pulmonary disability; and, if so, (3) 
whether the current disability is etiologically related to 
the asbestos exposure during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA Manual ADMIN21 (M21-1).  

More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

III.  Military Service and Asbestos Exposure

The veteran served in the United States Navy from September 
1973 to December 1974, a period of almost 14 months.  The 
veteran's discharge papers, DD 214, also reveal that he had 
sea service aboard the USS SARATOGA (CV 60) for a period of 
almost 11 months.  On separation the veteran's rate was 
"AR," Airman Recruit.  

The RO requested asbestos exposure information from the Navy 
Department.  In May 2000, the Navy responded stating that 

we have no way of determining to what 
extent [the veteran] was exposed to 
asbestos during his Naval service.  We 
know General Specifications for Ships 
during this period, required heated 
surfaces to be covered with an insulating 
material and it is highly probably that 
asbestos products were used to achieve 
this end.  Items that required insulation 
included piping, flanges, valves, 
fittings, machinery, boilers, 
evaporators, and heaters.  [The 
veteran's] occupation was as an Airman 
Apprentice (AA).  The probability of 
exposure to asbestos was minimal.  
However, a positive statement that the 
veteran was or was not exposed cannot be 
made.  

The veteran has also asserted that he was exposed to asbestos 
when he was required to wear firefighting gear on the flight 
deck of the aircraft carrier.  The Board has considered these 
allegations.  The veteran basically asserts that he had to 
wear an asbestos firefighting (flame proof) suit during his 
duties on the fight deck.  The Board acknowledges that 
asbestos is used to provide insulation and flame retardant 
qualities in such fire fighting equipment.  However, the 
asbestos is contained within the woven fabric of a fiber and 
often suspended beneath a reflective surface.  Such asbestos 
usage does not result in the breaking down of asbestos fibers 
which can be breathed which is the exposure contemplated in 
the advisory information contained in the Manual M21-1 as 
noted below.

Asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or 
swallowed. Inhalation of asbestos fibers can 
produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx as well 
as the urogenital system (except the prostate) 
are also associated with asbestos exposure.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, a (1).

M21-1 also provides some guidance with respect to 
occupational asbestos exposure.  It states that:

(1)  Some of the major occupations involving 
exposure to asbestos include mining, milling, 
work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, 
manufacture and servicing of friction products 
such as clutch facings and brake linings, 
manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  
Exposure to any simple type of asbestos is 
unusual except in mines and mills where the raw 
materials are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during World War 
II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed 
to chrysotile products as well as amosite and 
crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction.  Many of these people have only 
recently come to medical attention because the 
latent period varies from 10 to 45 or more 
years between first exposure and development of 
disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander 
disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

The veteran served aboard a Navy ship for a period of almost 
11 months during active service.  However, he served in an 
aviation rating and the Service Department indicated that the 
"probability of exposure to asbestos was minimal."  The 
veteran did not serve in an engineering rating which would 
have brought him into contact with the equipment aboard the 
ship which required insulation with asbestos.  The veteran's 
use of asbestos clothing for firefighting duties did not 
result in exposure to asbestos dust or particulate matter.  

The evidence of record also shows that the veteran served in 
the Merchant Marine for at least 10 years after his 
separation from active service.  In an October 1998 
statement, the veteran indicated that he was an "Able-Bodied 
Seaman (stood watch on ships) with the U.S. Department of 
Transportation, US Navy, Military Sea Lift Command, Bayonne, 
NJ, from about 1982 - 88.  I was an Able- Bodied Seaman with 
Seafarers International Union and the National Maritime 
Union, Norfolk, VA, from 1988 - 92."  This is civilian 
employment aboard merchant ships and is not active duty.  
Moreover, it shows potential exposure to asbestos while the 
veteran was in the Merchant Marine for a period of almost a 
decade after his period of active service.  

The evidence of record also reveals that the veteran has been 
a plaintiff in private litigation based on civilian asbestos 
exposure.  The 1994 private physician's letter was addressed 
to the "Maritime Asbestos Legal Clinic" and was apparently 
prepared with respect to litigation involving the asbestos 
exposure of the veteran in circumstances other than in active 
military service.  In his October 1996 substantive appeal, 
the veteran also indicated that he had received payments 
related to a private legal proceeding concerning asbestos 
exposure.  

As noted above, VA must ascertain whether there is evidence 
of exposure before, during, or after service; and determine 
whether the disease is related to the putative exposure.  
Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 
Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).


IV.  Medical Evidence of Current Asbestosis Disability

A letter from a private physician dated in July 1994, 
addressed to the "Maritime Asbestos Legal Clinic" was 
apparently prepared with respect to litigation involving the 
asbestos exposure of the veteran in circumstances other than 
in active military service.  The letter states the 

posterior to anterior projection chest x-
ray was reviewed for evidence of 
asbestosis.  Interstitial fibrosis is 
noted in both lung bases.  The patient 
also suffers from shortness of breath, 
blood in sputum or abnormal amount of 
sputum, and difficulty breathing climbing 
stairs, walking, etc.  Both the x-ray 
findings and the clinical signs are 
consistent with exposure to asbestos, and 
together the produce a diagnosis of 
asbestosis.

The Board notes that this medical report did not specify what 
the veteran's prior asbestos exposure was.  M21-1 also 
provides specific guidance with respect to the requirements 
for a diagnosis of asbestosis.  It states that:

The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may 
include dyspnea on exertion and end-respiratory 
rales over the lower lobes.  Clubbing of the 
fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale 
can be demonstrated by instrumental methods.  
Compensatory emphysema may also be evident.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, c (emphasis added).

Based on the specific guidance for a diagnosis of asbestosis 
provided in the M21-1 the July 1994 medical record is 
inadequate to establish a diagnosis of asbestosis.  The 
actual radiology report showing interstitial fibrosis is not 
of record with the letter.  More importantly this record in 
no way indicates what history of asbestos exposure alleged by 
the veteran was considered in making the diagnosis.  A 
history of exposure is a critical element in the diagnosis 
and this record does indicate whether the veteran's alleged 
history of exposure during military service for an 11 month 
period or his decade of civilian merchant sea service was 
considered in making the diagnosis.  

In October 1996, the veteran submitted his substantive appeal 
on a VA Form 9.  At that time he also submitted a copy of 
pulmonary function test results which were dated February 
1996.  The test results did not show any pulmonary function 
abnormality and the test summary stated that the 
"spirometric results appear normal."  

In September 1995, a VA examination of the veteran was 
conducted.  The veteran reported complaints of weakness, 
fatigability, and difficulty in breathing.  He also reported 
a history of working in the Merchant Marines for at least ten 
years after military service.  He gave a history of having 
had active tuberculosis when he was a child, and reported 
being hospitalized during service for weakness and breathing 
difficulty.  Physical examination revealed that the lung 
fields were clear "with no evidence of any abnormal 
breathing for breath sounds."  The veteran stated that he 
was able to perform all normal physical activities but that 
he tired easily.  In conjunction with the physical 
examination, x-ray examination of the chest was also 
conducted; the veteran provided a 1993 private x-ray which 
the examining radiologist used for comparison.  The chest x-
ray revealed linear right apical infiltration with some 
streaks of calcification.  The left lung apex and lower lobes 
of both lungs was free of infiltration; there was no pleural 
fluid.  The examining radiologist's conclusion was "linear 
fibrocalcific infiltration most likely on the basis of 
previous granulomatous disease.  Active pulmonary 
tuberculosis cannot be excluded on the basis of a single 
radiographic examination."  After review of all of the test 
findings, the examining physician stated "chest x-ray 
reported as showing fibrocalcific infiltrations in the right 
apex consistent with previous granulomatous disease.  
Pulmonary function studies reveal no evidence of decreased 
function or emphysema."  The diagnosis was inactive 
pulmonary tuberculosis.

At this point the Board notes that the July 1994 private 
medical letter discussed above stated that the veteran had 
interstitial fibrosis in both lung bases on x-ray 
examination.  However, the September 1995 VA x-ray 
examination revealed that both lower lung lobes were clear.  

In July 1999, another VA examination of the veteran was 
conducted.  The veteran reported being exposed to asbestos 
during Navy service in 1973 and 1974.  He reported symptoms 
of shortness of breath, productive cough which was 
occasionally productive of blood three to four times a month.  
He also indicated a 10-year history of smoking, but that he 
quit in 1985.  Physical examination revealed that the lungs 
were clear to palpation, percussion, and auscultation.  There 
was no evidence of other symptoms of asbestosis; specifically 
there was no evidence of peripheral edema, no clubbing of the 
extremities, and the his nailbeds were normal and pink.  
Pulmonary function testing revealed normal results.  Chest x-
rays revealed old inflammatory changes in the apex of the 
right lung.  The impression of the examining radiologist was 
possible chronic obstructive pulmonary disease (COPD) and old 
inflammatory changes which were consistent with tuberculosis.  
After review of all the test findings, the examining 
physician's diagnosis was "COPD without evidence of 
asbestosis."  In October 1999, another VA chest x-ray 
examination of the veteran was conducted.  The impression was 
COPD.    

In February 2002, the most recent VA examination of the 
veteran was conducted.  Physical examination revealed no 
abnormality of the lungs.  Pulmonary function testing 
revealed a mild restrictive ventilatory defect, while x-ray 
examination of the chest was consistent with COPD.  The 
diagnosis was COPD.  

The evidence of record establishes that the veteran currently 
has COPD.  However, the medical evidence of record does not 
establish that the veteran currently suffers from any 
asbestos related pulmonary disorder.  The 1994 letter from a 
private physician indicated that the veteran had asbestosis 
which was supported by x-ray and clinical findings.  However, 
this was a letter which did not provide any of the underlying 
examination reports to support the statements made.  
Specifically, this letter indicated that the veteran had 
interstitial fibrosis in the base of both his lungs on x-ray 
examination.  However, three subsequent VA chest x-rays did 
not identify any abnormality with the veteran's lung bases.  
Rather, the veteran's lower lung lobes have been noted to be 
clear on all subsequent VA chest x-rays.  Based on this the 
Board finds that the 1994 private diagnosis of asbestos to be 
unsupported by the evidence of record.  The preponderance of 
the evidence of record shows that the veteran does not have a 
diagnosis of asbestosis.  

With no evidence of any current asbestos related disability 
that is related to his military service, the preponderance of 
the evidence is against the veteran's claim for service 
connection.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
present disability there can be no valid claim."  See 38 
U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


